        Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 1 of 19



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                    §
 BRAZOS LICENSING AND                           §
 DEVELOPMENT,                                   §       CIVIL ACTION NO. 6:20-cv-254
                                                §
        Plaintiff,                              §         JURY TRIAL DEMANDED
                                                §
 v.                                             §
                                                §
 ZTE CORPORATION, ZTE (USA)                     §
 INC., AND ZTE (TX), INC.                       §
                                                §
        Defendants.                             §

                           ORIGINAL COMPLAINT FOR PATENT
                                   INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants ZTE Corporation, ZTE (USA), Inc. and ZTE (TX), Inc.

(collectively “ZTE” or “Defendants”) and alleges:

                                   NATURE OF THE ACTION
       1.       This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                          THE PARTIES
       2.       Brazos is a limited liability corporation organized and existing under the laws

 of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

       3.       On information and belief, Defendant Zhongxing Telecommunications

 Equipment (abbreviated as “ZTE”) Corporation is a Chinese corporation that does business

 in Texas, directly or through intermediaries, with a principal place of business at ZTE Plaza,

 Keji Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen China.



                                                    1
            Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 2 of 19



        4.       On information and belief, Defendant ZTE (USA) Inc. is a New Jersey

 corporation that does business in Texas, directly or through intermediaries, with a principal

 place of business in business in Richardson, Texas.

        5.       On information and belief, Defendant ZTE (TX) Inc. is a Texas corporation

 that does business in Texas, directly or through intermediaries, with a principal place of

 business in business in Austin, Texas.

        6.       All of the Defendants operate under and identify with the trade name “ZTE.”

 Each of the Defendants may be referred to individually as a “ZTE Defendant” and,

 collectively, Defendants may be referred to below as “ZTE” or as the “ZTE Defendants.”

                              JURISDICTION AND VENUE
       7.        This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       8.        This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       9.        This Court has specific and general personal jurisdiction over each ZTE

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each ZTE

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each ZTE Defendant would not offend

traditional notions of fair play and substantial justice because ZTE has established minimum

contacts with the forum. For example, on information and belief, ZTE Defendants have

committed acts of infringement in this judicial district, by among other things, selling and

offering for sale products that infringe the asserted patent, directly or through intermediaries,

as alleged herein.




                                                     2
              Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 3 of 19



            10.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

    §§1391 and/or 1400(b). The ZTE Defendants have committed acts of infringement and have

    places of businesses in this District and/or are foreign entities for purpose of §1391. As non-

    limiting examples, ZTE (TX) has maintained a place of business at 7000 N MO-PAC

    EXPRESSWAY 200 AUSTIN, TX 7873; and, ZTE (USA) has maintained a place of

    business at 6500 River Place Blvd., Austin, TX 78730. ZTE Corp publication also describes

    a “research-and-development center in Austin, Texas.”1

                                 COUNT ONE - INFRINGEMENT OF
                                    U.S. PATENT NO. 7,742,534

            11.       Brazos re-alleges and incorporates by reference the preceding paragraphs

    of this Complaint.

            12.       On June 22, 2010, the United States Patent and Trademark Office duly and

    legally issued U.S. Patent No. 7,742,534 (“the ’534 Patent”), entitled “METHOD FOR

    TRANSMITTING             USER        DATA         IN     A      MULTI-CARRIERR            RADIO

    COMMUNICATION SYSTEM, AND CORRESPONDING RECEIVER.” A true and

    correct copy of the ’534 Patent is attached as Exhibit A to this Complaint.

            13.       Brazos is the owner of all rights, title, and interest in and to the ’534 Patent,

    including the right to assert all causes of action arising under the ’534 Patent and the right

    to any remedies for the infringement of the ’534 Patent.

            14.       ZTE makes, uses, sells, offers for sale, imports, and/or distributes in the

    United States, including within this judicial district, products such as, but not limited to ZTE

    products supporting LTE including but not limited to ZTE network elements such as Base

    Stations including but not limited ZXSDR BS8700, BS8800 and BS8906 and ZTE LTE



1
    https://res-www.zte.com.cn/mediares/magazine/publication/tech_en/pdf/201009.pdf
                                                             3
          Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 4 of 19



 smartphones (e.g. ZTE Blade 10, ZTE Axon 10 Pro, etc.) (collectively, the “Accused

 Products”).

        15.    The Accused Products include ZTE network elements such as Base Stations

 including but not limited ZXSDR BS8700, BS8800 and BS8906 and ZTE LTE smartphones

 (e.g. ZTE Blade 10, ZTE Axon 10 Pro, etc.).

        16.      ZTE has deployed commercial LTE networks and built LTE trial networks

 for telecom operators in North America.




https://www.zte.com.cn/global/about/news/350962.html
        17.      ZTE has opened an LTE testing laboratory in Richardson, Texas.




                                                  4
          Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 5 of 19




http://www.zte-
deutschland.de/pub/endata/magazine/ztetechnologies/2009year/no11/200912/P0200912224626
32602444.pdf

        18.     ZTE provides devices and products (e.g., base stations, etc.) with Long Term

 Evolution (LTE) capabilities. Some of these devices supporting LTE.




https://www.zte.com.cn/global/about/magazine/zte-technologies/2010/11/en_515/194549.


        19.     ZTE provides LTE modules and mobile devices.




                                                  5
          Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 6 of 19




https://www.zteusa.com/products/m2m/zte-me3630,




https://www.zteusa.com/products/all-phones/axon-10-pro.html.
        20.     In LTE, the downlink transmission scheme for the physical layer is based on

 Orthogonal Frequency Division Multiplexing (OFDM) with a cyclic prefix (CP). Orthogonal

 Frequency Division Multiplexing (OFDM) is a multi-carrier transmission technique in which


                                                 6
          Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 7 of 19



 orthogonally spaced sub-carriers are used to transmit the information between transmitter (i.e.,

 base station) and receiver (i.e., a mobile device or user equipment).




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf.




https://www.etsi.org/deliver/etsi_ts/136200_136299/136201/15.02.00_60/ts_136201v150200p.
pdf.
         21.     In LTE networks, Channel Quality Indicator (CQI) reports are used to indicate

 the channel quality information. In CQI reporting, UE (i.e., receiver) measures the quality

 level of sub-carriers (i.e., determining at the receiver quality levels for sub-carriers) and

 reports it to eNodeB (i.e., transmitter). Channel Quality Indicator (CQI) reporting can be either

 periodic or aperiodic. In aperiodic CQI reporting, the eNodeB schedules the report on Physical

 downlink Control Channel (PDCCH), and UE sends the CQI report on Physical Uplink Shared

 Channel (PUSCH).




                                                      7
          Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 8 of 19




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf.




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800
p.pdf.
         22.     In LTE networks, Channel Quality Indicator (CQI) (i.e., quality levels)

 reports are used to indicate the channel quality information. In CQI reporting, UE measures

 the quality level of sub-carriers and reports it to eNB (i.e., sending said quality levels from

 said receiver to said transmitter). Channel Quality Indicator (CQI) reporting can be either

 periodic or aperiodic. In aperiodic CQI reporting, the eNodeB schedules the report on

 PDCCH, and UE sends the CQI report on PUSCH.

                                                    8
          Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 9 of 19




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf.




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800
p.pdf.
         23.     In aperiodic CQI reporting, the eNodeB triggers the CQI report on PDCCH,

 and UE sends the CQI report on PUSCH. The triggering of the CQI report on PDCCH is

 carried out by using the Channel State Information (CSI) request bit(s) available in the

 Downlink control information (DCI) format.




                                                 9
          Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 10 of 19




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800p.
pdf.

        24.      The UE is triggered and configured to report the CQI using one of the CSI

 reporting modes. In UE-selected (sub-band CQI) CSI reporting mode, UE selects the set of M

 preferred sub-bands of size k within the set of sub-bands S with high CQI (i.e., selecting, based

 on said quality levels, a set of sub-carriers on which said user data are to be transmitted). The

 k and M values are a function of system bandwidth.




                                                      10
         Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 11 of 19




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800p.
pdf.




                                                11
         Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 12 of 19




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800
p.pdf.
         25.     In LTE networks, Channel Quality Indicator (CQI) reports are used to indicate

 the channel quality information. In CQI reporting, UE measures the quality level of sub-

 carriers and reports it to eNodeB. The CQI reports can be either periodic or aperiodic.

        26.      In aperiodic CQI reporting, the eNB triggers the CQI report on PDCCH, and

 UE sends the CQI report on PUSCH. The triggering of the CQI report on PDCCH is carried

 out by using the Channel State Information (CSI) request bit(s) available in the DCI format.




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800p.
pdf.


                                                    12
          Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 13 of 19



        27.       The UE is triggered and configured to report the CQI using one of the CSI

 reporting modes (i.e., indication related to a threshold). In UE-selected (sub-band CQI) CSI

 reporting mode, UE selects the set of M preferred sub-bands of size k within the set of sub-

 bands S with high CQI. The k and M values are a function of system bandwidth.

        28.       The eNodeB indicates UE to select ‘M’ subcarriers with the CSI reporting

 modes (i.e., With reference to subject patent, CSI reporting modes, Mode 2-0, and Mode 2-2

 is the indication from the transmitter to select ‘M’ subcarriers).

        29.       Based on the CSI reporting mode (i.e., indication), UE selects the M preferred

 sub-bands with high CQI (i.e., receiver deduces set of sub-carriers which will be used for

 transmission of said user data).




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800p.
pdf.




                                                      13
           Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 14 of 19




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800
p.pdf.
         30.     In aperiodic CQI reporting, the eNodeB triggers the CQI report on PDCCH,

 and UE sends the CQI report on PUSCH. The triggering of the CQI report on PDCCH is

 carried out by using the Channel State Information (CSI) request bit(s) available in the DCI

 format.




                                                   14
             Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 15 of 19




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800p.
pdf.
         31.     The UE is triggered and configured to report the CQI using one of the CSI

 reporting modes (i.e., indication related to a threshold). In UE-selected (sub-band CQI) CSI

 reporting mode, UE selects the set of M preferred sub-bands of size k within the set of sub-

 bands S with high CQI. The k and M values are a function of system bandwidth.

            32.   The eNodeB indicates UE to select ‘M’ sub carriers with the CSI reporting

 modes (i.e., With reference to patent, CSI reporting modes, Mode 2-0, and Mode 2-2, shown

 in is the indication from the transmitter to select ‘M’ subcarriers). Based on the reporting mode

 (i.e., indication), UE selects the M preferred sub-bands with high CQI (i.e., receiver selects

 set of sub-carriers as a function of said indication related to a threshold and of said quality

 levels).




                                                      15
         Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 16 of 19




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/15.08.00_60/ts_136213v150800p.
pdf.




                                                16
           Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 17 of 19




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/10.05.00_60/ts_136213v100500
p.pdf
         33.     In view of preceding paragraphs, each and every element of at least claim 1

 of the ’534 Patent is found in the Accused Products.

          34.     ZTE has and continues to directly infringe at least one claim of the ’534

 Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

 sale, importing, and/or distributing the Accused Products in the United States, including

 within this judicial district, without the authority of Brazos.

          35.     ZTE has received notice and actual or constructive knowledge of the ’534

 Patent since at least the date of service of this Complaint.

          36.     Since at least the date of service of this Complaint, through its actions, ZTE

 has actively induced product makers, distributors, retailers, and/or end users of the Accused

 Products to infringe the ’534 Patent throughout the United States, including within this judicial

 district, by, among other things, advertising and promoting the use of the Accused Products

 in various websites, including providing and disseminating product descriptions, operating

 manuals, and other instructions on how to implement and configure the Accused Products.

 Examples of such advertising, promoting, and/or instructing include the documents at:

      •    https://www.zte.com.cn/global/about/news/350962.html
      •    https://www.zteusa.com/products/m2m/zte-me3630
      •    https://www.zteusa.com/products/all-phones/axon-10-pro.html
      •    https://www.zte.com.cn/global/about/magazine/zte-
           technologies/2010/11/en_515/194549
      •    http://www.zte-
           deutschland.de/pub/endata/magazine/ztetechnologies/2009year/no11/200912/P020

                                                       17
         Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 18 of 19



         091222462632602444.pdf

       37.      Since at least the date of service of this Complaint, through its actions, ZTE

has contributed to the infringement of the ’534 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’534 Patent. The Accused Products are

especially made or adapted for infringing the ’534 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’534 Patent.

                                          JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                 REQUEST FOR RELIEF

        WHEREFORE, Brazos respectfully requests that the Court:

        (A)     Enter judgment that ZTE infringes one or more claims of the ’534 Patent

 literally and/or under the doctrine of equivalents;

        (B)     Enter judgment that ZTE has induced infringement and continues to induce

 infringement of one or more claims of the ’534 Patent;

        (C)     Enter judgment that ZTE has contributed to and continues to contribute to

 the infringement of one or more claims of the ’534 Patent;

        (D)     Award Brazos damages, to be paid by ZTE in an amount adequate to

 compensate Brazos for such damages, together with pre-judgment and post-judgment

 interest for the infringement by ZTE of the ’534 Patent through the date such judgment is

 entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

 the amount found or assessed in accordance with 35 U.S.C. §284;


                                                       18
       Case 6:20-cv-00254-ADA Document 1 Filed 03/31/20 Page 19 of 19



       (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.



Dated: March 31, 2020                       Respectfully submitted,

                                           /s/ James L. Etheridge

                                           James L. Etheridge
                                           Texas State Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas State Bar No. 24036997
                                           Travis L. Richins
                                           Texas State Bar No. 24061296
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (817) 470-7249
                                           Facsimile: (817) 887-5950
                                           Jim@EtheridgeLaw.com
                                           Ryan@EtheridgeLaw.com
                                           Travis@EtheridgeLaw.com


                                           COUNSEL FOR PLAINTIFF




                                                   19
